Citation Nr: 1108764	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected compression fracture, L1, without deformity.

2. Entitlement to a rating in excess of 20 percent for service-connected right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1992 to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In August 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Veteran testified before the undersigned at a June 2009 travel board hearing at the Phoenix, Arizona, RO.  A transcript of the hearing is of record.

The June 2006 rating decision denied a rating in excess of 10 percent for the Veteran's service-connected right ankle disability.  However, while the appeal was in remand status, a December 2010 rating decision was issued granting a 20 percent rating for the service-connected right ankle fracture for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1. Prior to August 28, 2009, service-connected compression fracture, L1, without deformity was manifested by forward flexion of the thoracolumbar spine to no more than 55 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, and abnormal gait with slight to moderate impairment of daily activities .

2. From August 28, 2009 onward, service-connected compression fracture, L1, without deformity is manifested forward flexion of the thoracolumbar spine to 35 degrees, limited by pain upon repetition, combined range of motion of the thoracolumbar spine of 70 degrees, and severe impairment of daily activities.

3. Service-connected right ankle fracture is manifested by marked limitation of motion of the ankle without ankylosis, excessive interference with employment, or the need for frequent hospitalization. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent have not been met for service-connected compression fracture, L1, without deformity prior to August 28, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2010).

2. The criteria for a rating of 40 percent, but no greater, have been met for service-connected compression fracture, L1, without deformity from August 28, 2009 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2010).

3. The criteria for a rating in excess of 20 percent have not been met for service-connected right ankle fracture, and there is no evidence to warrant referral for consideration of the rating on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in August 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to schedule another VA examination with respect to both claims on appeal.  A review of the post remand record shows that a VA orthopedic examination of both the lumbar spine and right ankle was performed in August 2009.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the August 2009 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court, in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in April 2006, prior to the initial unfavorable AOJ decision issued in June 2006.  

The Board observes that the pre-adjudicatory VCAA notice issued in April 2006 informed the Veteran that he must show that his service-connected disabilities had increased in severity, of how VA would assist him in developing his claims, and of his and VA's obligations in providing such evidence for consideration.  Additionally, the letter provided information with respect to the substantiation of disability ratings and effective dates.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's VA medical records, and the reports of May 2006, December 2008, and August 2009 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of his claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiners reviewed the claims file, documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  
 
In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability beyond that which is set out herein below.  In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected disabilities.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar spine

The Veteran's service-connected compression fracture, L1, without deformity has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5235 (2003).  The Veteran contends that his symptomology is worse than is contemplated under such rating, and that a higher rating should be assigned.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  

In this case, however, both Diagnostic Codes 5285 and 5235 pertain to vertebral fracture.  Diagnostic Code 5285 was the code assigned for vertebral fracture prior to revisions of the rating criteria for spine disabilities, effective September 26, 2003.  Diagnostic Code 5235 is assigned to vertebral fracture disabilities under the General Formula for Rating the Spine, defined in those revisions.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the present case, as the entire appeal period is after September 26, 2003, only the rating criteria in effect as of that date are to be contemplated in rating the service-connected spine disability.  Accordingly, the Board determines that the Veteran's service-connected compression fracture, L1, without deformity should be rated under only Diagnostic Code 5235.  
The General Formula, effective September 26, 2003, applies the following criteria to the thoracolumbar spine:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Relevant medical evidence includes the reports of May 2006, December 2008, and August 2009 VA examinations.  In May 2006, the Veteran reported daily pain at a 7/10 radiating laterally to the hips and work limitations with respect to lifting and climbing ladders.  The clinical examination revealed tenderness to palpation, but no muscle spasms.  Range of motion was flexion to 70 degrees, extension to 19 degrees, lateral bending to 25 degrees bilaterally, right rotation to 30 degrees, and left rotation to 25 degrees.  There was some pain at the end of each movement, but no additional loss of motion with repetition.  Also, there was no weakness, fatigability, or incoordination.  The examiner stated that functional impairment was slight plus.  Muscle strength and sensory examination were normal, and straight leg raise was negative.  X-rays were normal.

At the December 2008 VA examination, subjective complaints were similar to those recorded in May 2006.  Muscle strength on the right was reduced slightly to 4.5/5.  Range of motion was to 53/55 degrees flexion, 10 degrees extension, 25 degrees right lateral flexion, 30 degrees left lateral flexion, 20 degrees right lateral rotation and 30 degrees left lateral rotation.  The examiner stated that functional impairment was close to moderate.  An EMG was ordered, but the Veteran failed to complete the test.   

In August 2009, the Veteran again had a VA examination at which he complained of frequent severe flare ups and pain radiating into both legs.  Gait was antalgic and awkward with a limp favoring the right leg.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness as evidence of thoracic sacrospinalis.  Lasegue's sign was negative.  Active range of motion after repetition and with pain was limited to 35 degrees flexion, 5 degrees extension, 10 degrees bilateral flexion, and 5 degrees bilateral rotation.  The combined range of motion was 70 degrees.  The examiner noted that pain prevented the Veteran from sitting for the entire interview.  With respect to occupational impairment, the examiner observed that the Veteran owns his own business, but does not go to work if he is not feeling well.  Impact on daily activities included increased tardiness, increased absenteeism, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, and fatigue.  The impact on daily activities was severe, with sports, exercise, and recreation being prevented.

Based on the above findings, the Board determines that a rating in excess of 20 percent is not supported for the period prior to August 28, 2009 and that a rating of 40 percent is warranted from August 28, 2009 onward.  Specifically, prior to August 28, 2009, the Veteran's range of motion far exceeded the 30 degrees flexion to warrant a rating in excess of 20 percent even with consideration of pain, and the impact on his daily activities was described as moderate at worst.  Further, no ankylosis of the spine was documented.
However, as of August 28, 2009, the Veteran's service-connected lumbar spine disability resulted in 35 degrees flexion with pain, as well as additional limitation of movement.  Although this impairment is also less severe than strictly required for a rating above 20 percent, the Board notes that the Veteran's combined motion of the spine with pain is only 70 degrees, which is less than one-third the normal combined range of motion.  Further, the August 2009 VA examiner rated the Veteran's overall impairment as severe.  For these reasons, the Board affords the Veteran the benefit of the doubt and grants a 40 percent rating, but no greater, for his service-connected fracture of the lumbar spine, L1, without deformity.  

The Board determines that a rating in excess of 40 percent is not warranted for this disability as such ratings require ankylosis of the spine, in part or entirety.  No evidence suggests that the Veteran's spine exhibits ankylosis in any way.  Therefore, the Board concludes that a rating in excess of 40 percent for the service-connected lumbar spine disability is not supported.    

Right ankle

The Veteran's service-connected right ankle fracture has been assigned a 20 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  This rating is assigned for the entire appeal period and contemplates marked limitation of motion of the ankle.  It is also the maximum rating available under Diagnostic Code 5271.  To obtain a higher schedular rating, the service-connected right ankle disability would have to exhibit ankylosis in plantar flexion or dorsiflexion as described under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).  The evidence does not indicate that any ankylosis is present in the service-connected right ankle.  Thus, a rating in excess of 20 percent is not available under the schedular criteria.

Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Veteran's lumbar spine and right ankle symptoms are fully contemplated by the schedular rating criteria, and the evidence does not demonstrate that either disability presents an unusual disability picture requiring hospitalization or causing interference with employment beyond that considered under the schedular rating.  Therefore, extra-schedular referral is not necessary.  

The Board also notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  In this case, the record does not raise a claim for a TDIU rating; at his most recent VA examination in August 2009, the Veteran indicated that he continued to work at his own business.  Therefore, further discussion of a TDIU rating is not warranted.


ORDER

A rating in excess of 20 percent for service-connected compression fracture, L1, without deformity is denied for the period prior to August 28, 2009.

A rating of 40 percent, but no greater, for service-connected compression fracture, 

L1, without deformity is granted for the period from August 28, 2009 onward.

A rating in excess of 20 percent for service-connected right ankle fracture is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


